I concur in the conclusion reached in the majority opinion, by reason of the facts presented in this case, but cannot agree to the statement: "The only way of satisfying a judgment judicially is by fulfilling its requirements."
If it is intended by this statement to hold that no act of the court can be had or done which causes the release of one charged with a crime without serving the sentence imposed, I cannot agree that this is the law. *Page 323 
There are many instances where by unreasonable delay on the part of courts by their acts and conduct it would be improper to force a defendant to actually serve a sentence which would be contrary to law and justice.
The case of Ex parte Tucker, 73 Okla. Cr. 424, 122 P.2d 174, cited in the majority opinion, and cases cited therein, fully state the reason for the rule. Also my dissenting opinion in the case of Boykin v. State, 86 Okla. Cr. 175, 190 P.2d 471.